                        Case 3:15-cv-01062-LB Document 68-1 Filed 06/14/19 Page 1 of 2


                   1   LATHAM & WATKINS LLP
                        Katherine A. Lauer (Bar No. 138010)
                   2      katherine.lauer@lw.com
                        Amy E. Hargreaves (Bar No. 266255)
                   3      amy.hargreaves@lw.com
                        12670 High Bluff Drive
                   4    San Diego, CA 92130
                        Telephone: (858) 523-5400
                   5    Facsimile: (858) 523-5450

                   6   Steven M. Bauer (Bar No. 135067)
                          steven.bauer@lw.com
                   7   505 Montgomery Street, Suite 2000
                       San Francisco, CA 94111
                   8   Telephone: (415) 391-0600
                       Facsimile: (415) 395-8095
                   9
                       Attorneys for Defendants Sutter Health and
               10      Palo Alto Medical Foundation

               11                                      UNITED STATES DISTRICT COURT

               12                                NORTHERN DISTRICT OF CALIFORNIA

               13                                         SAN FRANCISCO DIVISION

               14
                       UNITED STATES OF AMERICA ex rel.               Case No. 3:15-cv-01062-LB
               15
                       KATHY ORMSBY,
                                                                     [PROPOSED] ORDER GRANTING
               16                                                    DEFENDANTS’ MOTION TO DISMISS
                                          Plaintiff,
                                                                     RELATOR’S FIRST AMENDED
               17                                                    COMPLAINT
                               v.
               18
                       SUTTER HEALTH and PALO ALTO
                       MEDICAL FOUNDATION,                           Hon. Laurel Beeler
               19

               20                         Defendants.

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                    [PROPOSED] ORDER GRANTING DEFENDANTS’
ATTORNEYS AT LAW
                                                                                                        MOTION TO DISMISS
                                                                                                         3:15-CV-01062 LB
       Case 3:15-cv-01062-LB Document 68-1 Filed 06/14/19 Page 2 of 2


 1          This matter comes before the Court on Defendants’ Motion to Dismiss Relator’s First

 2   Amended Complaint. After considering the papers submitted by counsel, the applicable law, the

 3   relevant pleadings and papers filed in this action, and the arguments of counsel, and good cause

 4   appearing therefor, the Court GRANTS Defendants’ Motion to Dismiss Relator’s First Amended

 5   Complaint. Relator’s First Amended Complaint is hereby DISMISSED.

 6           IT IS SO ORDERED.

 7

 8   Dated: ___________, 2019
                                                  _________________________
 9                                                Honorable Laurel Beeler
                                                  United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       [PROPOSED] ORDER GRANTING DEFENDANTS’
                                                      1                                    MOTION TO DISMISS
                                                                                            3:15-CV-01062 LB
